[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     MARCH 7, 2008
                                                  THOMAS K. KAHN
                            No. 07-14555
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 07-00285-CV-4-RH-WCS

RANDALL LAMONT ROLLE,

                                                   Plaintiff-Appellant,

                                  versus

NICOLE RAYSOR,
BRIAN ENGLES,
DEPARTMENT OF CORRECTIONS,
LAW OFFICES OF FRANK SHEFFIELD,
M. LILIA DANDELAKE, et al.,

                                                   Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (March 7, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Randall Rolle appeals the dismissal of his civil rights complaint. See 42

U.S.C. § 1983. The district court concluded that Rolle’s allegations that his

constitutional rights were violated during a state probation revocation proceeding

failed to state a claim upon which relief could be granted. 28 U.S.C. § 1915A(b).

      Rolle’s complaint fails on several grounds. The central premise of Rolle’s

complaint that his probation revocation is invalid fails because, under Heck v.

Humphrey, a state prisoner cannot “seek[] damages in a § 1983 suit” when

judgment in his favor “would necessarily imply the invalidity of the conviction or

sentence.” 512 U.S. 477, 487, 114 S. Ct. 2374, 2372 (1994). Rolle’s complaint

that his federal rights were violated by the agents of the Florida Department of

Corrections, the Law Office of Frank Sheffield, the Florida State Attorney’s

Office, the Florida Second Judicial Circuit, the Florida Office of the Attorney

General, and the Florida First District Court of Appeals fails because there is no

respondeat superior liability available under section 1983. Cottone v. Jenne, 326

F.3d 1352, 1360 (11th Cir. 2003). Rolle’s complaint against the Florida agencies

and their officers also fails because these state entities are not “persons” within the

meaning of section 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71,

109 S. Ct. 2304, 2312 (1989). Rolle’s complaint against Judge Richard L. Hood,



                                           2
Judge Thomas Howell Bateman III, Judge Richard W. Ervin, Judge Peter D.

Webster, and Judge Paul Mahlon Hawkes fails because those judges are entitled to

absolute immunity. Stump v. Sparkman, 435 U.S. 349, 356–57, 98 S. Ct. 1099,

1105 (1978). Prosecutor John Joseph Maceluch Jr., Assistant Attorney General

Sherrie Rollinson, probation officer Nicole Raysor, and Raysor’s supervisor, Brian

Engles, are also immune from Rolle’s complaint. See Imbler v. Pachtman, 424

U.S. 409, 427–28 , 96 S. Ct. 984, 993–94 (1976); Hughes v. Chesser, 731 F.2d

1489, 1490 (11th Cir. 1984). Rolle’s complaint against Lilia Dandelake, who

represented Rolle in his probation revocation proceeding, fails because a defense

attorney is not a state actor under section 1983. See Polk County v. Dodson, 454

U.S. 312, 325, 102 S. Ct. 445, 453 (1981).

      The dismissal of Rolle’s complaint is AFFIRMED.




                                         3